[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, Raymond J. Bastarache, was the owner of property located at 153 Hillside Avenue located in Milford, Connecticut on October 1, 1991. After reducing the value of the property in 1992, the City of Milford Board of Tax Review valued the subject property as follows:
100% Market Value   $229,500.00
70%  Assessed Value $160,650.00
The plaintiff was aggrieved by the decision of the Board of Tax Review and appealed its decision to this court pursuant to General statutes Section 12-117a. At trial, Marc Nadeau, the plaintiff's expert witness, testified as to the fair market value of the property as of October 1, 1991 as follows:
100% Market Value   $170,000.00
70%  Assessed Value $119,000.00
The difference between the city's 100% value and the plaintiff's 100% value is $59,500.00, and the difference between the 70% values is $41,650.00. The plaintiff is basing its appeal on the fact that the tax is grossly excessive, disproportionate and unlawful. CT Page 14245
In these particular cases the professional appraiser for the defendant, the City of Milford, utilized a similar approach to all the lots surrounding the plaintiff's land. There was no decrease or increase for location or size and the figure based upon the professional appraiser's valuation was similar in all occasions. The court finds this action was not totally fair.
Both appraisers for the plaintiff and the defendant utilized cost and sales comparison methods. Utilizing the calculations of the plaintiff's appraiser, the property is of greater value than utilizing the sales approach. This court makes its decision based upon the size and condition of the dwelling and also has utilized the similar properties in the area for the reduction in the land value.
Therefore, the court is reducing the 100 percent market value of the land to $165,100.00. Furthermore, the dwelling on said land is of average condition and contains an area of 1,300 square feet. It is quite small and its utilization is almost inadequate. Therefore, the court reduces the dwelling from $54,400.00 by $8,000.00 to $46,400.00 which is a total 100 percent reduction of $211,500.00 for a total reduction of $18,000.00. Seventy percent of this figure is $148,050.00.
The court reduces the assessment of the land by $10,000.00 and the assessment on the dwelling by $8,000.00, resulting in a total reduction of $18,000.00 from the 100 percent gross assessment value of $229,500.00. Seventy percent of the new 100 percent value is 148,050.00. Costs and interest may enter from the date of the assessment of October 1, 1991. The city may use its discretion in reducing future taxes for payment.
Philip E. Mancini, Jr. State Trial Referee